Citation Nr: 0717311	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether a timely notice of disagreement (NOD) was filed 
following a June 2002 rating decision which determined that 
VA benefits would be recouped due to the previous receipt of 
military separation pay.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from July 1986 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the veteran's July 2003 notice of 
disagreement (NOD) as to a June 2002 rating decision was not 
timely filed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board in September 2006 remanded this case for certain 
development.  This included a request that the RO make 
certain determinations about a telefacsimile (FAX) number on 
the top of an NOD submitted by the veteran, including whether 
that was the FAX number for a VA regional office in Texas.  
It appears that neither the AMC nor the RO has resolved those 
concerns.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, the Board must again remand the 
case for those determinations, in furtherance of resolving 
the question of timeliness of the NOD submitted by the 
veteran.  The issue must then be reviewed de novo prior to 
return of the case to the Board.  

The RO should review the Board's prior remand of September 
2006, to better appreciate the context and significance of 
the remand instructions.  Our previous remand is herein 
excerpted, in part, for ready reference:

[T]he veteran had until June 24, 2003, 
one year from the date of mailing of 
the notification of the determination 
being appealed, to file an NOD.

The veteran asserts that he timely 
filed an NOD as to the June 2002 
determination that his VA compensation 
would be recouped until the separation 
pay was repaid.  Specifically, the 
veteran claims that he mailed an NOD on 
or about June 11, 2003, and that it may 
have been held up in the mail or in the 
RO.  The veteran has stated that he has 
computer records that confirm he mailed 
the letter on June 11, 2003.

Review of the record reveals that the 
veteran's NOD as to the June 2002 
determination was received by the RO on 
July 14, 2003.  Initially, the Board 
notes that the NOD is undated and that 
the actual postmark of the NOD is not 
of record.  Further review also reveals 
that the NOD has a handwritten date 
stamp, instead of the machine-generated 
date stamp that is generally used on 
all incoming communications to the RO, 
and is included on this veteran's other 
communications with the RO.  In 
addition, although the veteran has 
stated that he mailed his NOD to the 
RO, the Board notes that the NOD 
contains what appears to be a 
telefacsimile number and date of June 
12, 2003, in the upper right portion of 
the page.  There is no indication in 
the record as to the identity of the 
addressee of that listed fax number, 
and the Board has been unable to verify 
whether the number corresponds to a VA 
facility in Texas.  However, the Board 
notes that, if the NOD was faxed to and 
received by the RO on June 12, 2003, it 
would have been timely filed.

The Board duly notes that the veteran failed to reply to the 
RO's October 2006 development letter concerning timeliness of 
the NOD.  


In view of the foregoing, the case is REMANDED for the 
following action:

1.  Reconcile the handwritten date stamp 
on the veteran's NOD with the date and 
apparent FAX number listed on the upper 
right portion of the NOD.  The RO should 
identify whether the listed number, 210-
734-6555, corresponds to a VA facility in 
Texas.  Any determination made regarding 
this issue must be documented in the 
claims file.

2.  Thereafter, and following any other 
indicated development, the issue on appeal 
should be readjudicated de novo.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) which includes a detailed 
explanation as to why the veteran's VA 
disability compensation is being withheld 
until the amount of his previously paid 
military separation pay is recouped.  
After the SSOC is sent the veteran and his 
representative, they should be afforded 
the appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



